11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
Gary T. Leach
            Appellant
Vs.                  No. 11-03-00302-CV – Appeal from Jefferson County
State of Texas
            Appellee
 
            Gary T. Leach has filed in this court a motion to dismiss his appeal from the trial court’s
August 19, 2003, judgment forfeiting a bail bond on which he was both the principal and the surety.
The motion is granted, and the appeal is dismissed.  TEX.R.APP.P. 42.1.
 
                                                                                    PER CURIAM
 
June 24, 2004
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.